Exhibit 10.13

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (the “Employment Agreement”), dated as of April 12,
2004, is between TippingPoint Technologies, Inc. (the “Company”), and Adam
Chibib (the “Executive”).

 

WHEREAS, the Company desires to enter into an employment relationship with the
Executive upon the terms and conditions set forth in this Employment Agreement,
and the Executive wishes to accept such employment relationship upon the terms
and conditions set forth in this Employment Agreement.

 

NOW, THEREFORE, in consideration of and in reliance upon the foregoing and the
covenants, obligations and agreements contained herein, the Company and the
Executive hereby agree as follows:

 

1. Employment Period. The Company will employ the Executive, and the Executive
will serve the Company, under the terms of this Employment Agreement for an
initial term of one year (the “Initial Term”) commencing on January 12, 2004
(the “Effective Date”), and the term of this Employment Agreement shall
thereafter be automatically renewed for successive one-year periods (each such
period, a “Renewal Period”) unless either party sends written notice to the
other party of its intention not to renew at least 90 days prior to the
expiration of the Initial Term or the Renewal Period, as applicable.
Notwithstanding the foregoing, this Employment Agreement and the Executive’s
employment hereunder may be earlier terminated as provided in Section 4 hereof.
The period of time between the Effective Date and the termination of the
Executive’s employment hereunder, including the Initial Term and any Renewal
Periods thereafter, shall be collectively referred to herein as the “Employment
Period.”

 

2. Duties and Status.

 

During the Employment Period, the Executive shall serve as the Chief Financial
Officer (“CFO”) of the Company and be responsible and report to the Chief
Executive Officer and the board of directors of the Company (the “Board”).
During the Employment Period, the Executive shall have such authority and
perform such duties which are consistent with the Executive’s title and position
as the CFO of the Company, as well as such other duties as may be assigned by
the Chief Executive Officer and the Board from time to time. The Executive’s
duties shall include, without limitation, the supervision and control over, and
responsibility for, the overall accounting, financing activities and financial
reporting functions of the Company and its subsidiaries, or other duties as the
Chief Executive Officer and the Board may from time to time prescribe. The
Executive shall be accountable to the Chief Executive Officer and the Board to
achieve goals and objectives related to the Executive’s sphere of operations,
based on agreed upon business plan metrics, and such other goals and objectives
as assigned by the Board from time to time. The Executive agrees to devote all
of his time, efforts and skills exclusively to the performance of his duties and
responsibilities under this Employment Agreement and will not provide his
services to any other person or entity without advance written notice to the
Company; provided, however, that nothing in this Employment Agreement shall
preclude the Executive from devoting reasonable periods required for
participating in professional, educational, philanthropic, public interest,
charitable, social or community activities so long as

 

1



--------------------------------------------------------------------------------

such activities do not interfere with the Executive’s duties hereunder or
involve any manner of activity that is competitive with or adverse to the best
interests of the Company.

 

3. Compensation.

 

(a) Base Salary. During the Employment Period, the Company shall pay the
Executive an annualized base salary of $200,000, payable in accordance with the
standard payroll practices of the Company; provided, however, that such amount
shall be reviewed by the Board annually, and may, in the sole discretion of the
Board, be increased. (The base salary paid to the Executive by the Company shall
be referred to as the “Base Salary.”)

 

(b) Annual Incentive Bonus. Executive shall be eligible for an annual incentive
bonus of $50,000 (paid in quarterly installments), provided that Executive meets
the criteria for bonus eligibility set out by the Board. After the Effective
Date, the Board shall, with input from Executive, establish criteria for bonus
eligibility. The Board may revise such criteria annually. To be eligible to
receive any payment of an incentive bonus, Executive must be employed by the
Company as of the last day of the quarter for which the payment is made.

 

(c) Restricted Stock and Stock Options. Executive shall be eligible to receive
stock options from the Company, subject to the terms of the applicable stock
option agreements. In addition, Executive shall be entitled to the following
restricted stock:

 

  (i) Immediately upon the Effective Date, Executive shall be granted 82,500
shares of common stock, par value $0.01 per share, of the Company (the “Common
Stock”), subject to forfeiture restrictions that lapse in four equal annual
installments beginning January 12, 2005.

 

  (ii) Upon the closing of a transaction that is a Change in Control of the
Company, the forfeiture restrictions shall immediately lapse with respect to 50%
of the shares subject to such restrictions at the time of closing.

 

  (iii) All forfeiture restrictions applicable to the restricted stock grant
described in Section 3(c)(i) will immediately lapse in their entirety if
Executive’s employment is terminated without cause or is constructively
terminated at any time after a Change in Control of the Company.

 

For purposes of this Agreement, a “Change in Control” shall mean (i) the sale,
lease, exchange or other transfer, directly or indirectly, of substantially all
of the assets of the Company (in one transaction or in a series of related
transactions) to a person or entity that is not controlled by the Company; (ii)
the approval by the shareholders of the Company of any plan or proposal for the
liquidation or dissolution of the Company; (iii) a merger or consolidation to
which the Company is a party if the shareholders of the Company immediately
prior to the effective date of such merger or consolidation have “beneficial
ownership” (as defined in Rule 13d-3 under the Securities Exchange Act of 1934
(the “Exchange Act”), immediately following the effective date of such merger or
consolidation, of securities of the surviving corporation representing fifty
percent (50%) or less of the combined voting power of the surviving

 

2



--------------------------------------------------------------------------------

corporation’s then outstanding securities ordinarily having the right to vote at
elections of directors; (iv) any person becomes after the Effective Date the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of fifty percent (50%) or more of the combined voting power of
the Company’s outstanding securities ordinarily having the right to vote at
elections of directors other than in connection with a public offering of the
Company’s securities; or (v) any other change in control of the Company of a
nature that would be required to be reported pursuant to Section 13 or 15(d) of
the Exchange Act, whether or not the Company is then subject to such reporting
requirements.

 

(d) Benefits. During the Employment Period, the Executive shall be invited to
participate in all then operative employee benefit plans of the Company which
are applicable generally to the Company’s similarly situated senior executives
including, without limitation, being entitled to the following: (i) medical,
dental, vision, and life insurance (such benefits to commence on the first day
of the month following the Effective Date); (ii) participation in the Company’s
401(k) plan (commencing at the beginning of the quarter following the Effective
Date); (iii) 18 days paid time off per year; and (iv) regular paid holidays
(collectively, “Executive Benefits”). The Company will pay 100% of the group
premiums for medical, dental, and vision insurance for the Executive; coverage
for eligible dependents (as defined in the applicable plans) will be available
at full cost to the Executive at the group rate. Executive’s participation in or
entitlement for any such Executive Benefits shall at all times be subject to the
terms and conditions of the plan documents or the Company policies governing
such Executive Benefits. Nothing contained herein shall be construed so as to
prevent the Company from modifying or terminating any employee benefit plans or
programs, or fringe benefits, that it may adopt from time to time. All vacation
and other time off must be scheduled for the mutual convenience of Executive and
the Company and so as not to interfere with the successful operation of the
Company.

 

(e) Expense Reimbursement. The Company shall reimburse the Executive for all
reasonable business expenses incurred by the Executive during the Employment
Period for promoting the Company’s business, including expenses for
entertainment, travel and similar items, upon the Executive’s periodic
presentation of an itemized account of such expenditures, in accordance with the
Company’s business expense reimbursement policy.

 

4. Termination. Either the Company or the Executive may terminate this
Employment Agreement and the Executive’s employment at any time for any reason
upon written notice to the other. Upon any termination of this Employment
Agreement, the Employment Period and all rights and entitlements of the
Executive pursuant to this Employment Agreement shall forthwith cease and
terminate, and the Company shall have no liability or obligations whatsoever to
the Executive, except as provided for in Section 5 hereof.

 

(a) Termination by the Company For Cause. The Company may terminate this
Employment Agreement and the Executive’s employment at any time for “Cause.” For
purposes of this Employment Agreement, “Cause” shall mean: (i) the Executive for
any reason, including but not limited to death or disability, is unable to
perform or fails to perform Executive’s duties for the Company to the reasonable
satisfaction of the Company, and the Executive fails to correct his performance
to the satisfaction of the Company within 15 business days after receipt by the
Executive of written notice thereof given by the Company;

 

3



--------------------------------------------------------------------------------

(ii) Executive materially violates the policies or procedures of the Company as
such policies and procedures are adopted or modified from time to time, or fails
to follow directives of the Board, and the Executive fails to cure such
violation or failure to follow such a directive to the satisfaction of the
Company within 15 business days after receipt by the Executive of written notice
thereof given by the Company; (iii) Executive is negligent or engages in
misconduct in connection with the performance of Executive’s duties for the
Company, and the Executive fails to cure his negligence or misconduct to the
satisfaction of the Company within 15 business days after receipt by the
Executive of written notice thereof given by the Company; (iv) Executive engages
in improper conduct or misconduct, including but not limited to any act of
fraud, theft, or embezzlement, any act involving moral turpitude, any act that
would reflect unfavorably on the business or public image of the Company, and
any act that violates any law, rule, or regulation; (v) Executive pleas to or is
charged with, convicted of, or arrested, indicted, or arraigned for any
misdemeanor involving moral turpitude or any felony; or (vi) there is any breach
or threatened breach of Executive’s fiduciary duty and/or duty of loyalty to the
Company, including but not limited to any breach or threatened breach of
Executive’s obligations to the Company with respect to confidentiality,
non-competition or non-solicitation, including any act in preparation of any
such breach or threatened breach. The good faith determination of the Board as
to whether Cause exists for purposes of this Employment Agreement shall be final
and binding on all parties to this Employment Agreement absent manifest error.

 

(b) Termination by Executive With Good Reason. The Executive may terminate his
employment at any time with “Good Reason.” For purposes of this Employment
Agreement, “Good Reason” shall mean the occurrence of any of the following
without the express written consent of the Executive: (i) the assignment to the
Executive of any duties inconsistent in any material adverse respect with the
Executive’s position, authority or responsibilities, as contemplated by Section
2 of this Employment Agreement, or any other material adverse change or
significant reduction in position, titles, reporting lines, authority or
responsibilities, other than any such assignment, change, or reduction that is
cured by the Company within 15 business days after receipt by the Company of
written notice thereof given by the Executive; or (ii) the Company’s material
breach of this Employment Agreement and such breach (if correctable) is not
materially corrected within 15 business days of receipt of written notice from
the Executive.

 

5. Severance.

 

(a) Termination by the Company Without Cause. The Company shall pay the
Executive the severance described in Section 5(c) if: (i) the Company terminates
the Executive’s employment without Cause (as defined in Section 4); and (ii) the
Executive subsequently executes (within the time frame specified by the Company)
and does not revoke a fully enforceable release substantially similar to the
release attached as Exhibit A; provided, however, that the Company shall not be
required to pay the Executive severance if the Company is terminating
Executive’s employment after receiving notice that the Executive intends to
terminate the Executive’s employment.

 

(b) Termination By Executive for Good Reason. Notwithstanding the last sentence
of Section 5(a) above, the Company shall pay the Executive the severance
described in Section 5(c) if the Executive: (i) gives the Board written notice
that Executive intends to

 

4



--------------------------------------------------------------------------------

terminate his employment for Good Reason (as defined in Section 4) and indicates
a termination date that is at least 15 days after the date such notice is given
to the Board; (ii) terminates his employment for Good Reason on the date
indicated in said notice; and (iii) subsequently executes (within the time frame
specified by the Company) and does not revoke a fully enforceable release
substantially similar to the release attached as Exhibit A; provided, however,
that the Company shall not be required to pay Executive severance under the
terms of this Section 5(b) if the Company terminates Executive’s employment for
Cause prior to the intended termination date designated in Executive’s notice.

 

(c) Severance. If the Company is required to pay the Executive severance by the
express terms of Section 3(a) or 3(b) above, the Company shall:

 

  (i) Continue to pay the Executive his base monthly salary for the greater of
six months or the remainder of the Initial Term or the Renewal Period, as
applicable, (in either event the “Severance Period”); and

 

  (ii) Reimburse the Executive for any health insurance premiums the Executive
pays for:

 

  (1) COBRA continuation of coverage for Executive under the Company group
health plan for as long as (and only for as long as) the Executive’s COBRA
coverage continues under that plan (but not to exceed nine months); and

 

  (2) any subsequent health insurance coverage for Executive, other than health
coverage under another employer’s plan, for a number of months equal to nine
months less the number of months for which the Company reimbursed the Executive
for COBRA coverage under the preceding clause (1);

 

provided, however, that the Company’s obligation to reimburse the Executive
under the preceding clause (1) or (2) for any health insurance premiums will
cease if and when group health coverage under another employer’s plan of either
the Executive or his spouse is made available to the Executive notwithstanding
that the Executive may not in fact become covered under such other employer’s
plan.

 

All such payments to the Executive will be made in accordance with the regular
payroll practices of the Company. The Executive agrees that the Company shall
not be obligated to pay the Executive severance or separation pay of any kind
except as expressly required by Section 5(a) or 5(b) and as expressly described
in this Section 5(c). Furthermore, Executive shall be entitled to receive the
severance payable under Section 5(c) only in the case of a termination of
employment described in Section 5(a) or 5(b) and not in the event of any other
termination of employment, including, without limitation, a termination on
account of Executive’s death or disability. To the extent Executive may be
entitled to any severance or similar pay under any other Company plan, policy,
or practice, the severance payments provided under this

 

5



--------------------------------------------------------------------------------

Employment Agreement will be offset and reduced by the amount of such other
severance or similar pay.

 

(d) Later Determined Cause. Notwithstanding any other provision of this
Employment Agreement, if the Executive’s employment with the Company is
terminated such that the Executive is entitled to severance from the Company and
the Company later determines that Cause existed at the time of or prior to such
termination, Executive shall not be entitled to any severance from the Company,
and any and all severance payments from the Company to the Executive shall
cease.

 

6. Miscellaneous.

 

(a) Withholding Tax. All payments required to be made by the Company to the
Executive under this Employment Agreement shall be subject to the withholding of
such amounts relating to tax (including federal and state income tax and
withholdings, employment tax and withholdings, and excise tax) and other payroll
deductions as the Company may reasonably determine it should withhold pursuant
to any applicable law or regulation.

 

(b) Waiver. Failure of the Company at any time to enforce any provision of this
Employment Agreement or to require performance by the Executive of any
provisions hereof shall in no way affect the validity of this Employment
Agreement or any part hereof or the right of the Company thereafter to enforce
its rights hereunder; nor shall it be taken to constitute a condonation or
waiver by the Company of that default or any other or subsequent default or
breach.

 

(c) Notices. All notices or other communications hereunder shall not be binding
on either party hereto unless in writing, and delivered to the other party
thereto at the following address:

 

If to the Company:   

Chief Executive Officer

TippingPoint Technologies, Inc.

7501B N. Capital of Texas Highway

Austin, Texas 78731

If to the Executive:   

Adam Chibib

5402 North Scout Island Circle

Austin, Texas 78731

 

Notices shall be deemed duly delivered upon hand delivery thereof at the above
addresses, one day after deposit with a nationally recognized overnight delivery
company, or three days after deposit thereof in the United States mails, postage
prepaid, certified or registered mail. Either party may change its address for
notice by delivery of written notice thereof in the manner provided.

 

(d) Assignment. Except as set forth herein, no rights of any kind under this
Employment Agreement shall, without the prior consent of the Company, be
transferable to or assignable by the Executive or any other person, or, except
as provided by applicable law, be

 

6



--------------------------------------------------------------------------------

subject to alienation, encumbrance, garnishment, attachment, execution or levy
of any kind, voluntary or involuntary. This Employment Agreement shall be
binding upon and shall inure to the benefit of the Company and its successors
and assigns.

 

(e) Governing Law. This Employment Agreement shall be governed by and construed
in accordance with the substantive laws of the state of Texas, without regard to
the conflicts of law principles thereof.

 

(f) Counterparts. This Employment Agreement may be executed in multiple
counterparts, each of which shall be deemed an original, and all of which
together shall constitute one and the same document.

 

(g) Headings. The headings in this Employment Agreement are intended solely for
convenience of reference and shall be given no effect in the construction or
interpretation of this Agreement.

 

(h) Entire Agreement. THE PARTIES HERETO ACKNOWLEDGE THAT THEY HAVE READ THIS
EMPLOYMENT AGREEMENT, UNDERSTAND IT, AND AGREE TO BE BOUND BY ITS TERMS. This
Employment Agreement constitutes the entire understanding and agreement between
the parties hereto concerning the subject matter hereof. All negotiations by the
parties hereto concerning the subject matter hereof are merged into this
Agreement, and there are no representations, warranties, covenants,
understandings or agreements, oral or otherwise, in relation thereto by the
parties hereto other than those incorporated herein. No supplement,
modification, or amendment of this Employment Agreement shall be binding unless
executed in writing by the parties hereto.

 

7. Arbitration. Any and all claims or disputes between Executive and the Company
(including the validity, scope, and enforceability of this paragraph and claims
arising under this Employment Agreement or any federal, state or local law
prohibiting discrimination in employment or governing the employment
relationship in any way) except as provided in the final sentence of this
paragraph, shall be submitted for arbitration and resolution to an arbitrator.
No demand for arbitration may be made after the date when the institution of
legal or equitable proceedings based on such claim or dispute would be barred by
the applicable statute of limitation. The arbitrator shall be selected by mutual
agreement of the parties. Unless otherwise provided for in this Employment
Agreement, the rules for resolution of employment disputes of the American
Arbitration Association (“AAA”) shall apply. The arbitration filing fee and the
arbitrator’s fees and expenses shall be divided equally between the parties, and
each party shall pay its own attorney’s fees and expenses. The arbitrator’s
award shall be final and binding. In the event either party must resort to the
judicial process to enforce the provisions of this Employment Agreement, the
award of an arbitrator or equitable relief granted by an arbitrator, the party
seeking enforcement shall be entitled to recover from the other party all costs
of litigation including, but not limited to, reasonable attorney’s fees and
court costs. The arbitration proceedings and the Award shall be maintained by
both parties as strictly confidential, except as otherwise required by court
order or applicable law and with respect to the parties’ attorneys and tax
advisors, and, with respect to the Company, members of its management and, with
respect to Consultant, his family and close confidants. Notwithstanding any of
the foregoing or any other provision of this Employment Agreement, any dispute
or action involving the enforcement or

 

7



--------------------------------------------------------------------------------

enforceability of Executive’s obligations with respect to confidentiality,
non-competition or non-solicitation or otherwise involving any attempt to
prevent or permit the potential disclosure or misuse of the confidential or
proprietary information of the Company, the potential solicitation of the
customers, potential customers, or employees of the Company, or potential
competition by Executive shall not be subject to arbitration under this Section
7.

 

INTENDING TO BE LEGALLY BOUND, the parties or their duly authorized
representatives have signed this Employment Agreement as of the date first above
written.

 

TIPPINGPOINT TECHNOLOGIES, INC.

         

EMPLOYEE

By:   /s/    KIP MCCLENAHAN                   /s/    ADAM CHIBIB            

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

Name:   Kip McClenahan           Adam Chibib Title:   CEO            

 

8



--------------------------------------------------------------------------------

RELEASE AND SEPARATION AGREEMENT

 

This Agreement sets forth the mutual agreement of TippingPoint Technologies,
Inc. (the “Company”), and Adam Chibib (“Employee”) regarding Employee’s
separation from employment with the Company. Employee and the Company agree that
this Agreement is entered into as an amicable resolution of any and all matters
arising between them. Employee agrees that, except as expressly set forth in
this Agreement and the Company’s benefit plans, Employee is not entitled to
receive from the Company the payment or distribution of any amounts of salary,
benefits, cash, stock, stock options or other type of property.

 

1. Separation Effective Date. Employee’s employment with the Company ended on
[DATE] (“Separation Effective Date”).

 

2. Consideration from the Company. Within 15 business days of the Company’s
receipt of this fully executed Agreement, assuming the Agreement has not been
revoked, the Company will pay Employee severance in the amount specified by
Section 5(c) of the Employee’s Employment Agreement with the Company (less
applicable taxes, if any).

 

3. Treatment of Employee Benefits including Stock and Stock Options. Employee
understands and agrees that balances or vested balances Employee has in any
Company benefit plan will be available to Employee consistent with applicable
laws, regulations and the administrative provisions of the various plan
documents. Any options to acquire shares of Company stock will expire or be
exercisable in accordance with the terms and provisions of the applicable option
agreements. Employee further understands that Employee will not receive any
grants of stock or options from the Company in the future.

 

4. Complete Release. Employee hereby fully releases the Company and all of its
owners, partners, shareholders, predecessors, successors, assigns, agents,
directors, officers, employees, representatives, attorneys, subsidiaries, and
affiliates (and agents, directors, officers, employees, representatives and
attorneys of such subsidiaries and affiliates), from any and all known and
unknown claims or demands Employee may have against any of them. Employee
expressly waives and opts out of all claims, whether asserted on an individual
or class action basis, against the Company (or any of the other parties released
herein) arising out of any contract, express or implied, any covenant of good
faith and fair dealing, express or implied, any tort (whether intentional or
negligent, including claims arising out of the negligence or gross negligence of
any person released in this Agreement), and any federal, state or other
governmental statute, regulation or ordinance, including, without limitation,
the Age Discrimination in Employment Act. Employee represents that Employee has
not assigned to any other person any of such claims and that Employee has the
full right to grant this release. This release does not apply, however, to any
claims that may arise under the Age Discrimination in Employment Act after this
Agreement is executed.

 

RELEASE AND SEPARATION AGREEMENT

  1    



--------------------------------------------------------------------------------

5. Non-Admission of Liability. Employee and the Company understand and agree
that they are entering into this Agreement to, among other things, ensure an
amicable and professional separation of Employee’s employment. By entering into
this Agreement, neither Employee nor the Company admits any liability or
wrongdoing.

 

6. Employment and Other Agreements. Employee agrees that, except as otherwise
provided in this Agreement, the provisions of the Employment Agreement, stock
option agreements and Proprietary Information and Inventions Assignment
Agreement that Employee previously entered into with the Company remain in full
force and effect, the terms of which are specifically incorporated into this
Agreement by reference.

 

7. Confidentiality. Employee agrees that, except as may be required by law,
court order, to enforce this Agreement or for defense, Employee will keep the
terms, amount and fact of this Agreement completely confidential.
Notwithstanding the foregoing, Employee may disclose pertinent information
concerning this Agreement to Employee’s attorneys, tax advisors and financial
planners, and Employee’s spouse and other close family members, provided they
have previously been informed of and have agreed to be bound by this
confidentiality clause. Employee understands and agrees that a breach of this
confidentiality clause by any of the above named individuals will be deemed a
breach of this Agreement by Employee.

 

8. Non-Disparagement. Employee agrees that, except as may be required by law or
court order Employee will not, directly or indirectly, make any statement, oral
or written, or perform any act or omission which is or could be detrimental in
any material respect to the reputation or goodwill of the Company or any other
person or entity released herein. Employee further agrees that Employee will not
voluntarily participate in, or aid or encourage any other party in connection
with, any lawsuit or proceeding of any kind brought or asserted by any person or
entity against the Company or any other person or entity released herein.
Employee’s compliance with a subpoena or other legally compulsive process, will
not be a violation of this provision.

 

9. Applicable Law and Venue. THIS AGREEMENT SHALL BE INTERPRETED IN ALL RESPECTS
BY THE INTERNAL LAWS OF THE STATE OF TEXAS. All disputes under this Agreement
shall be subject to arbitration procedures as set forth in Section 7 of the
Employment Agreement (including the limitations thereon).

 

10. Certain Acknowledgments. Employee acknowledges that Employee is executing
this Agreement voluntarily with full knowledge of its contents. This Agreement
constitutes the entire agreement between Employee and the Company and supersedes
all prior oral or written negotiations and agreements with the Company
concerning the subject matter hereof. Employee expressly represents that
Employee is not relying on any representation other than those reflected in this
Agreement. This Agreement may not be amended or modified except by a written
agreement executed by Employee and an authorized officer of the Company. If any
part of it is found to be invalid or unenforceable, the other portions shall
remain valid and enforceable.

 

RELEASE AND SEPARATION AGREEMENT

  2    



--------------------------------------------------------------------------------

11. Review and Revocation Periods. Employee may take up to 21 days to consider
this Agreement before accepting it. Employee is advised to consult with an
attorney before executing this Agreement. Employee may take as much or as little
of this period as Employee chooses before signing the Agreement. If Employee
accepts this Agreement, Employee must execute it by signing it and returning it
before the expiration of the 21-day period. By executing this Agreement,
Employee acknowledges that Employee was afforded a period of at least 21 days
from the date the Company’s proposal was presented to Employee in which to
consider it. Employee understands that any changes that the parties agree to
make to this Agreement after it has been presented to Employee, whether such
changes are material or non-material, will not restart the Consideration Period.
In addition, Employee has a period of seven days following Employee’s execution
of this Agreement within which to revoke it. To revoke this Agreement, Employee
must notify the Company in writing within seven days from the date Employee
executed this Agreement.

 

12. Severability. The fact that one or more paragraphs of this Agreement may be
deemed invalid or unenforceable by any court shall not invalidate the remaining
paragraphs of this Agreement.

 

Date:  

__________

                           

--------------------------------------------------------------------------------

                Adam Chibib                 “Employee”

 

RELEASE AND SEPARATION AGREEMENT

  3    